DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0050], the reference to Fig. 5, should be checked, since Fig. 5 is prior art. It appears Fig. 4 were meant to be referenced, due to citing pawl 20 instead of pawl 20’.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitcheltree (2017/0361430).

    PNG
    media_image1.png
    154
    278
    media_image1.png
    Greyscale
 Mitcheltree discloses all of the limitations of claims 12 and 17, i.e., a pawl 200, Fig. 2 partially shown here for a ratchet tool comprising an upper end top; a lower end bottom; a front end @220; and a rear end @250; wherein the pawl includes a plurality of pawl teeth 210 positioned on the front end of the pawl that are capable of configured to mechanically engage in a vertical defined by ledge 260 and a second extended portion formed on both sides 220 and 230 [0038] extending from the lower end of the pawl (claim 12) the extensions defining a recess (claim 17), capable of meeting the narrative/functional language of and at least a portion of a retaining clip of a selector switch is disposed between the first extended portion and the second extended portion such that the first extended portion and the second extended portion contact a lower surface of a ratchet tool head cavity; further capable of the upper end of the pawl contacts a ratchet tool cover plate.
Regarding claims 13, 14 and 18, Mitcheltree meets the limitations, i.e., wherein the plurality of pawl teeth extend onto the first extended portion and the second extended portion and plurality of teeth extend from upper end of the pawl to the lower end of the pawl Figs. 6 and 7.	
Regarding claims 16 and 20, Mitcheltree meets the limitations, i.e., the pawl meeting the narrative/functional language of wherein the contact between the first extended portion and the second extended portion with the lower surface of the first cavity, and the contact between the upper end of the pawl with the cover plate, maintains the vertical alignment between the pawl teeth and the gear teeth of the ratchet gear Fig. 3B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitcheltree in view of Liu (9,770,336).
Mitcheltree meets all of the limitations of claims 15 and 19, as described above, except for the pawl to include a notch.

    PNG
    media_image2.png
    258
    288
    media_image2.png
    Greyscale
Liu teaches a ratchet wrench disclosing a pawl 30 with a notch  34 including first depth in a lower portion of the notch @37 and a second depth in an upper portion of the notch @34, wherein the first depth is greater than the second depth; a limiting portion 37 is disposed between the lower portion of the notch and the upper portion of the notch; capable of meeting the narrative/functional language of the lower portion of the notch is configured to engage with a spring-loaded pusher extending from a driver portion of the selector switch; and the limiting portion prevents the spring-loaded pusher from springing out of the lower portion of the notch. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of pawl of Mitcheltree with the notch as taught by Liu in adapting the pawl for a particular ratchet wrench to provide a stop for a correspondingly formed ratcheting switch for positioning the switch in the accommodating recess so that it does not drop from the recess Liu 04:8-11
Claims 1-3, 5, 7, 8, 10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Mitcheltree.

    PNG
    media_image3.png
    320
    593
    media_image3.png
    Greyscale
AAPA, Applicant’s Admitted Prior Art, e.g., Fig. 5 meets all of the limitations of claims 1 and 7 and their associated pawls of claims 12 and 17, i.e., a ratchet tool comprising a head 10 (correspondingly numbered as Fig. 4) including a front side 10a facing drive post including a first cavity 11 including a lower surface 13, wherein the first cavity is adapted to receive a cover plate 50; and1863322US01 (302-0053-UO1) a rear side facing lever 30 including a second cavity 12, wherein  the second cavity is in communication with the first cavity Fig. 5 such that an aperture 16 extends between the first cavity and the second cavity; a ratchet gear 40 disposed in the first cavity, wherein the ratchet gear includes a plurality of gear teeth 41; a pawl 20’ disposed in the first cavity Fig. 5, wherein the pawl includes a plurality of pawl teeth 21’ configured to mechanically engage in a vertical alignment with the plurality of gear teeth of the ratchet gear Fig. 5, and the pawl is movable between a first position in which the pawl is configured to transmit torque through the ratchet gear in a first rotational direction similar to Fig. 2 of the instant application, and a second position in which the pawl is configured to transmit torque through the ratchet gear in a second, opposite rotational direction similar to Fig. 3; a selector switch 30 disposed in the second cavity and configured to move the pawl between the first position and the second position Figs. 2, 3; and a retaining clip 33 and an upper end of the pawl 20’ contacts the cover plate Fig. 5, except for the particulars of the pawl.

    PNG
    media_image4.png
    239
    308
    media_image4.png
    Greyscale
Mitcheltree teaches a ratchet wrench having a pawl configured to retain the selector switch in at least the second cavity via 260 and 330, wherein the pawl includes a first extended portion defined by the ledge 260 and a second extended portion ledge formed on both sides 220 and 230 [0038] extending from a lower end of the pawl. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of AAPA, Fig. 5 with the pawl with ledges defining a recess as taught by Mitcheltree to receive the clip 33 for securely positioning the switch in the accommodating recess. 
The combination meets the narrative/functional language of the claims, i.e., at least a portion of the retaining clip 33 is disposed between the first extended portion and the second extended portion (claim 1); at least a portion of the retaining clip extends into the recessed portion of the pawl (claim 7); the first extended portion and the second extended portion (claim 1) the lower end of the pawl (claim 7) contacts the lower surface of the first cavity Fig. 5.
Regarding claims 2, 3, 8, 13, 14 and 18, PA (prior art, AAPA modified by Mitcheltree) meets the limitations, i.e., the ratchet tool of claim 1, wherein the plurality of pawl teeth extend onto the first extended portion and the second extended portion and plurality of teeth extend from upper end of the pawl to the lower end of the pawl Fig. 2 Mitcheltree.
the tool meeting the narrative/functional language of wherein the contact between the first extended portion and the second extended portion with the lower surface of the first cavity, and the contact between the upper end of the pawl with the cover plate, maintains the vertical alignment between the pawl teeth and the gear teeth of the ratchet gear Fig. 3B.

Claims 4, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1, 7, 12 and 17 above, and further in view of Liu.
PA as applied to claims 1, 7, 12 and 17 meets all of the limitations of the indicated claims, except for disclosing a notch defining two different depths.
Liu teaches a ratchet wrench with a pawl 30, Fig. 3 wherein the pawl further comprises a notch  34 including first depth in a lower portion of the notch @37 and a second depth in an upper portion of the notch @34, wherein the first depth is greater than the second depth; a limiting portion 37 is disposed between the lower portion of the notch and the upper portion of the notch; capable of meeting the narrative/functional language of the lower portion of the notch is configured to engage with a spring-loaded pusher extending from a driver portion of the selector switch; and the limiting portion prevents the spring-loaded pusher from springing out of the lower portion of the notch. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of pawl of Mitcheltree with the notch as taught by Liu in adapting the pawl for a particular ratchet wrench to provide a stop for a correspondingly formed ratcheting switch for positioning the switch in the accommodating recess so that it does not drop from the recess Liu 04:8-11
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1, 7, 12 and 17 above, and further in view of Hu et al. (9,545,705 “Hu”).
PA as applied to claims 1 and 7 meets all of the limitations of the indicated claims, except for disclosing a layer of grease between the first extended portion and the second extended portion and the lower surface of the first cavity, and between the upper end of the pawl and the cover plate.
Hu teaches a ratcheting wrench disclosing the use of grease between the retaining member and the driving member 01:30-32. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA by providing grease as suggested by Hu to permit smooth operation and further providing the grease between the lower and upper end of the pawl or filling the head would have been obvious to one of ordinary skill in the art, before the effective date of the invention, for smooth operation and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.

Conclusion

    PNG
    media_image5.png
    133
    233
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    171
    242
    media_image6.png
    Greyscale
 Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Chen Fig. 2 partially shown here and Arnold Figs. 2 and 7 are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
September 10, 202						Primary Examiner, Art Unit 3723